        Case 5:20-cv-07273-EJD Document 26 Filed 07/21/21 Page 1 of 3



 1 Todd C. Atkins (SBN 208879)
     tatkins@atkinsdavidson.com
 2 Atkins & Davidson, APC
 3 2261 Rutherford Road
     Carlsbad, CA 92008
 4 Tel: 619.665.3476
 5 Attorneys for
     Cooperative Entertainment Inc.
 6
 7                                UNITED STATES DISTRICT COURT
 8                               NORTHERN DISTRICT OF CALIFORNIA
 9
10    COOPERATIVE ENTERTAINMENT,                Case No. 5:20-cv-7273 (EJD)
      INC.
11
                    Plaintiff,                  NOTICE OF APPEAL
12
13           v.                                 Date:    N/A
                                                Time:    N/A
14    KOLLECTIVE INC.,                          Place:   N/A
                                                Judge:   Hon.
15                  Defendant.
16
            Notice is hereby given that plaintiff Cooperative Entertainment Inc. hereby
17
18 appeals to the United States Court of Appeals for the Federal Circuit from the final
19 judgment entered in this action on the 21st day of June, 2021 in favor of defendant.
20
21
22
23
24
25
26
27
28
     Notice of Appeal                         -1-               Case No. 5:20-cv-07273 (EJD)
        Case 5:20-cv-07273-EJD Document 26 Filed 07/21/21 Page 2 of 3



 1    Date: July 21, 2021
 2
      /s/ Todd C. Atkins
 3
 4    Todd C. Atkins (SBN 208879)
      tatkins@atkinsdavidson.com
 5    ATKINS & DAVIDSON, APC
      2261 Rutherford Road
 6    Carlsbad, CA 92008
      Tel: 619.665.3476
 7
 8    Attorneys for
      Cooperative Entertainment Inc.
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
     Notice of Appeal                     -2-           Case No. 5:20-cv-07273 (EJD)
        Case 5:20-cv-07273-EJD Document 26 Filed 07/21/21 Page 3 of 3



 1
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
     Notice of Appeal                     -3-           Case No. 5:20-cv-07273 (EJD)
